             Case 2:20-cr-00202-RSM Document 18 Filed 03/02/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-202 RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   AHMAD JEROME McADORY,                )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Felon in Possession of a Firearm; Possession of Controlled Substances
15
     with Intent to Distribute; Possession of a Firearm in Furtherance of a Drug Trafficking Crime;
16
     Asset Forfeiture Allegations
17
     Date of Detention Hearing:     March 2, 2021.
18
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
19
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
20
     that no condition or combination of conditions which defendant can meet will reasonably assure
21
     the appearance of defendant as required and the safety of other persons and the community.
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00202-RSM Document 18 Filed 03/02/21 Page 2 of 3




01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05         2.      Defendant has a lengthy criminal record, including failures to appear with

06 warrant activity, and a history of weapons use. He does not have an appropriate release plan.

07         3.      Taken as a whole, the record does not effectively rebut the presumption that no

08 condition or combination of conditions will reasonably assure the appearance of the defendant

09 as required and the safety of the community.

10      It is therefore ORDERED:

11      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

12         General for confinement in a correction facility separate, to the extent practicable, from

13         persons awaiting or serving sentences or being held in custody pending appeal;

14      2. Defendant shall be afforded reasonable opportunity for private consultation with

15         counsel;

16      3. On order of the United States or on request of an attorney for the Government, the person

17         in charge of the corrections facility in which defendant is confined shall deliver the

18         defendant to a United States Marshal for the purpose of an appearance in connection

19         with a court proceeding; and

20      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

21         for the defendant, to the United States Marshal, and to the United State Pretrial Services

22         Officer.



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00202-RSM Document 18 Filed 03/02/21 Page 3 of 3




01       DATED this 2nd day of March, 2021.

02

03
                                              A
                                              Mary Alice Theiler
                                              United States Magistrate Judge
04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
